Citation Nr: 1719988	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  12-35 633	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously-denied claim for entitlement to service connection for a cervical spine disorder, and if so whether service connection is warranted.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a disorder manifested by disequilibrium and tinnitus.

4.  Whether reduction of the disability rating assigned to the Veteran's service-connected lumbar spine disability of surgical fusion from L4 to S1 with decreased range of motion from 40 percent to 20 percent, effective in December 2011, was proper, and whether the higher rating may be restored.  

5.  Entitlement to service connection for a bilateral foot disorder, manifested by dropping arches.

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Jan D. Dils, Attorney at Law


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from May 1993 to May 2005, when he was discharged on account of disability.  

These matters come before the Board of Veterans' Appeals (Board) from RO decisions of August 2010, August 2011, and October 2011.  

Although the Veteran had requested in his December 2012 substantive appeal and again in December 2013 to provide sworn testimony during a hearing before a Veterans Law Judge, his attorney withdrew those requests in a January 2017 statement.

The issues of entitlement to service connection for a bilateral foot disorder, manifested by dropping arches, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The AOJ denied the Veteran's claim of entitlement to service connection for cervical strain in a March 2008 rating decision; he was notified the same month, however, he did not pursue a substantive appeal to the Board.

2.  Newly-received medical evidence shows the Veteran has a current disability involving degenerative joint disease in his cervical spine, which was an unsubstantiated element in the previously denied claim.

3.  The Veteran received medical treatment for an acute episode of a neck strain during service followed by five years of active duty without sequelae; a recent probative medical opinion supports a finding that his current cervical spine degenerative joint disease was initially manifested many years after service and is not related to any incident in service, but rather related to the normal aging process.  

4.  The Veteran does not have PTSD; his psychiatric symptomatology has been attributed to his service-connected anxiety disorder.

5.  Tinnitus and disequilibrium have been medically attributed to the Veteran's service-connected migraine headaches.

6.  The evidence of record at the time of the August 2011 reduction does not establish material improvement of the lumbar spine disability.


CONCLUSIONS OF LAW

1.  The March 2008 decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  New and material evidence has been submitted and the Veteran's claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  Service connection for a cervical spine disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  

4.  Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

5.  Service connection for tinnitus and disequilibrium is warranted.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. § 3.310 (2016).

6.  The reduction in the Veteran's disability rating assigned to his lumbar spine disability from 40 percent to 20 percent was not proper and the 40 percent rating is restored.  38 U.S.C.A. §§ 1155, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 4.10, 4.40, 4.45, 4.9, 4.71a, Diagnostic Codes 5327-5243 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify regarding the issues resolved herein was satisfied prior to the initial RO decision, in a May 2010 letter that informed the Veteran of his own and VA's duties for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
 
VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service treatment records, VA medical records, and Social Security Administration records have been obtained for review.  The Veteran has been provided with VA examinations pertinent to the issues decided here.  38 C.F.R. § 3.159(c)(4); Brockway v. McDonald, 15-377 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  As such, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim and no further assistance to develop evidence is required.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Analysis

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Disability which is proximately due to or the result of a service-connected disease or injury also shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.

The Veteran may benefit from a presumption of service connection based on a chronic disease, such as arthritis.  38 C.F.R. § 3.309(a).  When a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Even if a chronic disease is not shown within one year of discharge, service connection may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a)..  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Disability evaluations are assigned to reflect levels of current disability.  The appropriate rating is determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability of the joints, including the spine, is measured by abnormalities of motion, such as limitation of motion or hypermobility, instability, pain on motion, or the inability to perform skilled motions smoothly.  38 C.F.R. § 4.45.  Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  Under section 4.59, painful motion is considered limited motion even though a range of motion is possible beyond the point when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 (1995).

In evaluating claims for increased ratings, we must evaluate the veteran's condition with a critical eye toward the lack of usefulness of the body or system in question.  38 C.F.R. § 4.10.  A disability of the musculoskeletal system is measured by the effect on ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion in assigning the most accurate disability rating.  38 C.F.R. § 4.40.  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  The Board has a special obligation to provide a statement of reasons or bases pertaining to § 4.40 in rating cases involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

      Cervical spine

The RO denied service connection for cervical strain in a March 2008 decision.  In the decision the RO acknowledged that the Veteran had had an automobile accident in 2000, during which he sustained a neck injury.  Upon clinical examination in 2006, however, no residual disability was shown.  Thus, the basis for the denial was the absence of a current disability which could be attributed to the inservice accident.  He was notified of the denial in a letter dated the same month.  The Veteran did not express disagreement, and it thus became final one year after he was notified of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Veteran filed to reopen the claim involving his neck in May 2010.  He asserted that he had had a 2003 accident during service which the RO had failed to consider in its prior decision.

Pursuant to 38 U.S.C.A. § 5108, the VA must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  In this particular case, new and material evidence would have to tend to show the presence of a current disability involving the Veteran's cervical spine, which could be connected to service in some way.

Notwithstanding any other provision, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the provisions of 38 C.F.R. § 3.156(a).  Such records include service records that are related to a claimed in-service event, injury, or disease.  However, this provision does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim.  38 C.F.R. § 3.156(c).   

The requirement of the receipt of new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal, regardless of the RO's action in the matter.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is 'new and material' as defined above.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc).  Second, if VA determines that the evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not new and material, the inquiry ends and the claim cannot be reopened.

In determining whether the evidence is new and material, the credibility of the newly presented evidence is presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).  The Board is required to consider all of the evidence received since the last disallowance.  Hickson v. West, 12 Vet. App. 247, 251 (1999).

The Court has explained that the language of 38 C.F.R. § 3.156(a) creates a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Since the March 2008 decision, VA medical evidence shows that the Veteran has degenerative joint disease affecting his cervical spine.  In particular the report of a February 2013 VA examination contains x-ray findings of degenerative joint disease.  Multiple VA treatment records reflect the Veteran's on-going attempts to relieve pain in his cervical spine area.  

This medical evidence is new, in that it post-dates the March 2008 denial, and thus was not considered by the RO at that time.  It is material as it tends to show the existence of a current disability, which was not shown in March 2008.  The low threshold set forth in Shade is therefore met, and the claim is reopened.  

	Cervical spine-de novo review

As discussed above, when new and material evidence regarding a previously-denied claim is presented, the claim must be reopened and accorded a de novo review.  As discussed above, when new and material evidence regarding a previously-denied claim is presented, the claim must be reopened and accorded a de novo review.  Review of the procedural history and development of the instant appeal persuades the Board that a de novo review of the Veteran's claim at this point will not result in prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Although the newly submitted medical evidence shows the existence of a current disability, it does not tend to show a nexus between the current disability and service.  Rather, the medical evidence is to the contrary, that the Veteran's cervical spine degenerative joint disease was initially manifest after service.  According to the report of a March 2013 VA examination, the examining physician performed a clinical examination, reviewed the Veteran's medical records, and provided the following informed opinion:  

The veteran's service treatment records document a single visit to sick call on 7/6/2000 for acute neck and upper back pain.  He was diagnosed with upper trapezius strain.  In other words, he had strained a muscle (trapezius), which lies on either side of the cervical and upper thoracic spine in the upper back and posterior neck.  There was no indication of any injury to the cervical spine itself.  There are no further entries in the STRs for the remaining five years of active duty with regard to any neck pain.  An MRI performed at the Huntington VAMC on 6/22/2010 was normal, without any evidence of degenerative joint or disc disease.  Recent x-rays dated 12/3/2012 show minimal degenerative changes.  Given the single episode of muscle strain in service followed by five years of active duty without sequelae, and in view of the normal MRI of the cervical spine in 2010, it is less likely as not that his current minimal degenerative changes are the result of military service.  Rather, it is more likely than not that the changes have evolved over the past 2-3 years and are unrelated to military service. 

This opinion is consistent with the results of the 2006 VA examination, which found no current disability involving the Veteran's neck and cervical spine at that time.  The Veteran's assertion that he believes he injured his neck in 2003 does not logically impact the medical findings that his neck and cervical spine were normal in 2006 and 2010.  Absent degenerative joint disease at those times and in conjunction with the physician's interpretation of these findings, no connection between the currently shown degenerative joint disease and any incident in 2003 or at any point during service can be postulated.  

The Board has duly considered the Veteran's statements that his current neck disability is related to his active service.  He is certainly competent to report observable neck symptoms such as pain or stiffness.  As a lay person, however, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of his neck disability.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Degenerative arthritis of the cervical spine is a medically complex disease processes because of its multiple possible etiologies, require specialized testing to diagnose (such as x-rays), and manifest symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  Further, the etiology of the Veteran's neck disability involves internal and unseen system processes unobservable by the Veteran.

Ultimately, the Veteran's lay statements regarding etiology are inconsistent with, and outweighed by, the remaining evidence of record, particularly to include his service treatment records, post-service medical records and the probative opinion authored by the VA examiner.  

The preponderance of the evidence is against the claim for service connection for a cervical spine disability and the appeal is denied.


      PTSD

Service connection for PTSD requires 1) medical evidence of a diagnosis of PTSD and the medical basis therefor; 2) a link, established by medical evidence, between current symptoms and an in-service stressor; and 3) credible supporting evidence that the claimed inservice stressor occurred.  38 C.F.R. § 3.304(f).  All three requirements must be satisfied for an award of service connection to be implemented.

The Veteran has not articulated a basis for his PTSD claim; he has not identified a service-related stressor event.  Although he was provided with a PTSD questionnaire form in May 2010, along with additional information as to how to establish a successful claim for service connection for PTSD, he did not respond.  In his VA medical records, he mentions a difficult childhood, difficulties with his family post-service, and the deep responsibility he felt working with jet engines and aircraft during service, as well as the several automobile accidents he was involved in during service.  He has not yet articulated a traditional stressor event.  

Perhaps more importantly, to the analysis of this claim, however, he does not meet the threshold element of any service connection claim, a current disability.  The record reflects that the Veteran is not currently diagnosed with PTSD. Despite having received a great deal of psychological treatment over the years, as reflected in hundreds of pages of mental health treatment records, all evaluators and care providers have concluded that his diagnosis is that of anxiety, not PTSD.  Service connection is already in effect for anxiety and his psychological symptoms are already being compensated as due to anxiety.  

For example, in July 2008, the Veteran sought treatment for mental health concerns.  The initial screener felt he may have had "recent-onset PTSD."  The report of the August 2008 mental health consultation reflects that, after a thorough and lengthy interview, the psychologist who evaluated him determined that he was having symptoms of anxiety disorder.

A mental health intake evaluation in 2012 yielded the impression of "rule out PTSD."  The medical evidence contains multiple self-reports by the Veteran of his PTSD symptoms.  He has undergone multiple basic PTSD screenings, but upon each occasion that the screening was positive, he either refused psychiatric treatment or he noted that he was already getting psychiatric treatment from VA.  

The Veteran has undergone at least six VA psychiatric examinations for purposes of compensation, and none have identified a diagnosis of PTSD.  

Thus, the record contains no diagnosis of PTSD.  As stated, a threshold requirement for the grant of service connection for any disability is that the disability claimed must be shown present.  38 U.S.C.A. §§ 1110, 1131.  The Court has interpreted the requirement of current disability thus:

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. § 1110.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In addition to disease or injury in service, service connection requires competent medical evidence of a current related disability.  Degmetich v. Brown, 104 F.23d 1328 (1997).  Absent a current PTSD disability, service connection must be denied.

	Tinnitus and disequilibrium

A December 2012 VA medical opinion reflects the informed conclusion that the Veteran's transient tinnitus and disequilibrium is related to his migraine headaches.  Service connection is in effect for the Veteran's migraine headaches, currently rated as 50 percent disabling.  The Board therefore finds that service connection for tinnitus and disequilibrium is warranted, as secondary to service-connected migraine headaches.


	Propriety of the lumbar spine rating reduction 

In August 2010, the RO proposed to reduce the disability rating assigned to the Veteran's lumbar spine disability from 40 percent to 20 percent, based upon improvement shown in the Veteran's medical records, to include the report of a June 2010 VA examination.  An August 2011 RO decision implemented the reduction effective in December 2011, resulting in a reduction in the Veteran's combined disability rating from 70 percent to 60 percent overall.  The Veteran was given proper written notice of both the proposal to reduce and the actual reduction.  Because the Veteran's combined disability rating and thus his monthly compensation payment was reduced, the procedures outlined in 38 C.F.R. § 3.105(e) must be followed.  See Tatum v. Shinseki, 24 Vet. App. 139, 142-44 (2010).

Based upon this chain of events, the Board finds that the RO fully complied with the procedural requirements for effectuating a reduction in compensation based upon a reduced disability rating, set forth in 38 C.F.R. § 3.105(e).  38 U.S.C.A. § 5112.  Thus, the Veteran's due process rights in this matter were protected and the rating was reduced properly according to law.

Notwithstanding these procedural steps, a rating reduction is not proper unless the Veteran's disability shows actual improvement in his or her ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 349 (2000).  Regulations "impose a clear requirement that VA rating reductions . . . be based upon a review of the entire history of the Veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (1993); 38 C.F.R. §§ 4.1, 4.2, 4.13.  A rating reduction is proper if the evidence reflects an actual change in the disability.  The examination reports reflecting such change must be based upon thorough examinations.  Brown. The evidence must reflect an actual change in the Veteran's condition and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13.  It must also be determined that any such improvement also reflects an improvement in the Veteran's ability to function under ordinary conditions of life and work.  38 C.F.R. §§ 4.2, 4.10; Brown.

A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).

Governing regulation found at 38 C.F.R. § 3.344 provides procedural and substantive protections in cases of proposed rating reductions which have been in effect at the same level for five years or more and are not deemed likely to improve, such as the disability at issue here, as the Veteran's lumbar spine disability had been rated as 40 percent disabling since his discharge from service in May 2005.  When an examination in such a case indicates improvement, rating agencies must handle cases affected by change of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation.  It is essential that the entire record of examinations and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Moreover, though material improvement in the physical or mental condition is clearly reflected the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  For example, ratings for diseases which become comparatively symptom free after prolonged rest, such as residuals of phlebitis, arteriosclerotic heart disease, etc., will not be reduced on examinations reflecting the results of bed rest.  38 C.F.R. § 3.344.

The Court of Veterans Appeals (Court) has held that error in a decision which reduces a disability rating is void ab initio and that to remedy such cases, the decision must be reversed as unlawful.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

Under the governing regulation, degenerative joint disease of the lumbar spine is rated under the General Rating Formula for Diseases and Injuries of the Spine.  Degenerative joint disease manifested by forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height is rated as 10 percent disabling.  A 20 percent disability rating is assigned for symptoms such as forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less; or when there is favorable ankylosis of the entire thoracolumbar spine.  A higher disability rating is warranted only in the case of unfavorable ankylosis of the entire thoracolumbar spine (50 percent), or unfavorable ankylosis of the entire spine (100 percent). 

The General Rating Formula specifies that the formula must be applied regardless of symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  It additionally provides that any associated objective neurologic abnormalities must be evaluated separately, under an appropriate diagnostic code.

Historically, in May 2003, during service, the Veteran underwent a lumbar fusion at the level of L4 through S1, for amelioration of a herniated nucleus pulposus.  Unfortunately, he was left with chronic pain in his back and he was discharged from service in May 2005 solely on account of physical disability involving his low back.  He applied for service connection and a 40 percent rating was granted effective as of the day of his separation from service, based on the point at which exhibited pain on range of thoracolumbar spine motion testing.  

Relevant here, the results of a VA examination performed in June 2010 revealed improved range of motion with range of thoracolumbar spine motion at 60 degrees of forward flexion, and the combined range of thoracolumbar spine at 154 degrees.  There was objective evidence of range of motion testing and upon repetitive-use testing.  The examiner noted that the Veteran's lumbar spine disability affected a number of his activities of daily living.  .   

A June 2010 VA treatment note indicates a plan to do a repeat MRI of the lumbar spine due to chronic low back pain; in addition, referral for neurosurgery or pain service was being contemplated.  

VA medical records dated in September 2010 indicate that the Veteran was seen in the emergency room for low back pain after he had a fall.  He subsequently underwent physical therapy.  VA physical therapy notes dated in October 2010 reflect that the Veteran had greater than a 50 percent loss of both flexion and extension.

VA Attending Neurology notes dated in October 2010 indicate that the Veteran's back pain had been more severe in the past months.  The attending noted that the Veteran had had a flare-up since his fall.  The plan was for the Veteran to be reassessed by Neurology.  

During a November 2010 visit to Charleston Physical Therapy Specialists, the Veteran's range of thoracolumbar spine motion was tested and both forward flexion and extension were reported as 25 percent of normal.  In other words, he was motion was limited by 75 percent.

In August 2011, the Veteran was afforded an additional VA back examination for compensation purposes.  Forward flexion of the lumbar spine was to 60 degrees with pain at endpoint.  There was no additional loss of motion after repetitive-use testing.  The examiner indicated that the Veteran's functional loss or impairment due to back disability includes less movement than normal, weakened movement, fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, instability of station, and disturbance of locomotion and interference with sitting, standing, and or weightbearing.  Also, there was evidence of guarding or muscle spasm of the thoracolumbar spine severe enough to result in abnormal gait.  The examiner also noted an antalgic gait pattern with noticeable atrophy in the lower extremity gastrocnemius.  In terms of functional impact, it was noted that the Veteran was unable to sit over 5-20 minutes on a seat due to his back disability.  He could not stand comfortably for over 5-10 minutes but can stand for 20 minutes with a flare-up of pain, weakness, twitching, and radicular pain and numbness.  Functionally, he could not pick up anything from the floor and could not lift, push, or pull anything over 10 lbs. While shopping, he must make frequent stops to sit and rest.

An additional VA general medical examination for compensation purposes was afforded to the Veteran in October 2011.  Examination of the lumbar spine revealed muscle spasms.  Flexion of the thoracolumbar spine was to 60 degrees. There was objective pain on range of motion and upon repetitive motion.  No additional functional loss was demonstrated.  Functional limitations included difficulty lifting and carrying, inability to exercise and walk more than 1/8 of a mile.

Effective December 1, 2011, the reduction was implemented based on a finding that sustained improvement in the Veteran's lumbar spine disability had been shown.

As set forth above, in a rating reduction case, VA has the burden of establishing that the disability has improved.  In this case, the Board finds that sustained improvement has not been demonstrated. 

The Board recognizes that the Veteran's actual range of motion findings shown on the above-noted 2010 and 2011 VA examination reports do not meet the criteria for a 40 percent rating under the General Formula for Rating Disabilities of the Spine.  However, the Board finds that the remainder of the applicable evidence weighs heavily in support of the Veteran's claim for restoration.  

In this regard, the 2010 and 2011 VA examination reports document functional limitations that the Veteran experienced on account of his lumbar spine disability, including weakness, fatigability, muscle spasms and guarding, incoordination, muscle atrophy, and interference with locomotion.  See 38 C.F.R. §§ 4.40 and 4.45. DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); Johnston v. Brown, 10 Vet. App. 80, 85 (1997); Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).  Moreover, forward flexion of the spine in September 2010 was recorded as greater than a 50 percent loss.  In November 2010, a private physical therapist reported the Veteran's forward flexion and extension as 25 percent of normal (90 degrees is considered normal forward flexion of the thoracolumbar spine).  In other words, at that time, his spine motion was limited by 75 percent, and such finding is equivalent to forward flexion of 22.5 degrees, which meets the criteria for a 40 percent rating.  

Although the Board must focus upon the evidence available to the RO at the time the reduction was effectuated, the Veteran's post-reduction medical evidence may be considered in the context of evaluating whether the disability had actually improved.  In this regard, VA treatment notes beginning in 2010 indicate physical therapy and spinal injections as treatment for the low back.  VA notes dated in October 2013 indicate that the Veteran's past spinal injections provided by Pain Services did not benefit him. VA physical therapy notes dated in December 2013 indicate range of motion of the lumbar spine as 50 percent of what is expected (90 degrees flexion is considered normal).  The Board recognizes that such finding is not equivalent to the requisite "30 degrees or less forward flexion" necessary for a 40 percent rating under the spine codes, but it does indicate forward flexion to 45 degrees, which represents worsening rather than improvement, when compared to the 60 degrees of flexion shown on the above noted 2010 and 2011 VA examination reports.

Based on the above, the Board cannot conclude that the weight of the evidence shows a material improvement in the Veteran's disability that is reasonably certain to be maintained under the ordinary conditions of life.  See 38 C.F.R. § 3.344; Brown, 5 Vet. App. at 413.  Accordingly, the reduction of the disability rating for lumbar spine disability from 40 to 20 percent effective from December 1, 2011, was improper, and restoration of the 40 percent disability rating for such disability is warranted.

This is not an increased rating issue; therefore, the current degree of disability (in excess of 40 percent) manifested by the lumbar spine disability is not at issue. A claim stemming from a rating reduction action is a claim for restoration of the prior rating that, typically, does not contemplate a claim for an increased rating. 
See Peyton, 1 Vet. App. at 286  ; Dofflemyer, 2 Vet. App. at 280. 

ORDER

New and material evidence having been presented, the previously-denied claim for entitlement to service connection for a cervical spine disorder is reopened; to this extent only, the appeal is granted.
Service connection for a cervical spine disorder is denied.

Service connection for PTSD is denied.

Service connection for tinnitus and disequilibrium is granted, subject to the laws and regulations governing the award of monetary benefits.

The reduction of rating for a lumbar spine degenerative disability from 40 percent to 20 percent, effective December 1, 2011, was improper.  The 40 percent rating is restored, effective December 1, 2011.  The reduction appeal is granted.


REMAND

As the Veteran's appeal must be remanded anyway, his VA medical records should be updated for the file.  Any VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

      Bilateral foot disorder manifested by pain and dropping arches

Initially, service connection is currently in effect for sesamoiditis affecting his right great toe.  This disability is not at issue here. 

The Veteran contends that he has trouble with his feet on several accounts.  He asserts his feet hurt because of his back problems, because he has to shift his body weight to his "less painful side."  He relates his dropping arches to his service-connected disabilities as well, although he has not provided an explanation as to this assertion.  He also asserts that his left foot was run over by a car because he got dizzy and fell over.  During the September 2012 RO hearing on appeal, however, he withdrew the portion of his claim that pertained solely to his left foot.  The Board interprets this withdrawal to encompass the residuals of having his left foot get run over by a car.  

Thus, it appears that his remaining appeal encompasses pain from shifting his weight due to back problems and dropping arches.  It is these symptoms on which the Board will focus here.  

A June 2006 VA podiatry record reflects complaints of pain in his arches, with a diagnosis of tight plantar fascia and heel cord, classified as structural tightness.  

December 2009 X-ray studies interpreted as showing no acute fracture, dislocation or additional significant change in either foot.  VA treatment records show he has been receiving orthotics for the treatment of sesamoiditis affecting his right great toe.  During the September 2012 RO hearing, the Veteran testified that he wears orthotics in his dress shoes to boost his drooping arches.

Despite the volume of medical records contained in the file, there is no diagnosis of pes planus or flat feet in the record; the Veteran's VA podiatry visits have been focused on his sesamoiditis, with the exception of the single diagnosis of tight plantar fascia.  Although the Veteran has had several VA foot examinations for purposes of compensation, it does not appear that he has had an examination to determine whether he has flat feet.  Therefore, on remand such an examination should be provided to him.  

	TDIU

The Veteran applied for VA vocational rehabilitation services in 2005.  Eligibility for such services was granted in December 2005.  His records contain references to his participation in vocational rehabilitation and compensated work therapy through the years.  His vocational rehabilitation file has not been incorporated into his claims file, however.  Therefore, the assessments and conclusions of his counselors are not available to adjudicators for review.  As the claims file contains multiple conflicting opinions as to the Veteran's employability, from multiple VA examiners, his treating physicians, and from the Social Security Administration occupational experts, the case is hardly clear.  Therefore, upon remand, the complete VA vocational rehabilitation records should be obtained for review.

Accordingly, the case is REMANDED for the following action:

1.  Request copies of all VA treatment records reflecting medical care provided to the Veteran subsequent to March 2015 at the Huntington VA Medical Center, the Charleston VA Clinic, and all other related clinics, for inclusion in his claims file. 
2.  Obtain the Veteran's vocational rehabilitation folder, and associate it with the claims folder.

3.  Afford the Veteran a VA podiatry examination to identify whether he currently has a disability manifested by flat feet or dropping arches; and if so, whether this disability is related to service or to a service-connected disability.  The claims folder must be made available to the examiner for review before the examination.  All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination.  

IF a disability involving flat feet or dropping arches is identified, the examiner must render an opinion as to whether such is more, less, or equally likely (i) related to active service, or (ii) proximately due to, or (iii) aggravated by, a service-connected disability.  In forming this opinion, the examiner should ensure careful review of the medical records, in addition to a clinical examination of the Veteran. 

4.  After the development requested above has been completed to the extent possible, the RO should again review the record, performing any additional evidentiary development which may become apparent based upon the newly-received evidence.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


